Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jason Camillo on 03/22/2021.

The application has been amended as follows: 

Claim 1 line 8 “the surface” is amended to --a surface--.
Claim 1 line 9 “the direction of travel” is amended to –a direction of travel—.
Claim 1 line 10 “each first bait lure” is amended to –each of the two first bait lures—.
Claim 1 lines 10-11 “wherein one first bait lure” is amended to –wherein one first bait lure of the two first bait lures—.
Claim 1 line 11 “another first bait lure” is amended to –another first bait lure of the two first bait lures—.
Claim 1 line 13 “each first bait lure” is amended to –each of the two first bait lures—.
Claim 1 line 15 “wherein at least one first bait lure” is amended to –wherein at least one of the two first bait lures—.
Claim 1 line 16 “of the first bait lure” is amended to –of the at least one of the two first bait lures—.


Claim 21 line 8 “the surface” is amended to –a surface--.
Claim 21 line 9 “the direction of travel” is amended to –a direction of travel—.
Claim 21 line 10 “each first bait lure” is amended to –each of the two first bait lures—.
Claim 21 lines 10-11 “wherein one first bait lure” is amended to –wherein one first bait lure of the two first bait lures—.
Claim 21 line 11 “another first bait lure” is amended to –another first bait lure of the two first bait lures—.
Claim 21 line 13 “each first bait lure” is amended to –each of the two first bait lures—.
Claim 21 line 15 “wherein at least one first bait lure” is amended to –wherein at least one of the two first bait lures—.
Claim 21 lines 15-16 “a teaser bait lure having two wings extending laterally” is amended to --a teaser bait lure having two wings extending laterally from the body of the teaser bait lure--.

The Specification para. 079 is amended to 
--Referring to FIG. 9A, the spreader bar described herein may comprise one or more teaser baits 90 (also referred to as "birds") with wings 91 that extend from the body of teaser bait 90.--

The following changes to the drawings have been approved by the examiner and agreed upon by applicant:
FIG 9A has been amended to include element numbers 91 to designate the wings extending from the bodies of teaser baits 90.
In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to teach or suggest the combination of the central body with a keel allowing the device to be guided laterally outward, the spreader bar with a first and second rod, a first bait lure attached at its head end to the distal end of the first and second rod, a plurality of bait lures interconnected to each first bait lure by a line, and at least one first bait lure comprising a counterweight within its body and wings extending laterally.
US 2462290 A to Sauvey teaches a trolling spreader bar attached to lines attached to hooks, with a central body which allows the device to be trolled laterally outwardly through the water. However, Sauvey as well as other references, such as: US 5189827 A to Mrozek, US 0014587 A to Smith, US 1352979 A to Lawrence, US 3878636 A to George, and US 2449692 A to Eichendorff all teach these spreader bars with hooks attached to either end, but fail to teach the body of a first bait lure attached at its head end to the distal end of the first and second rod.
US 2449692 A to Eichendorff teaches the hook attached at its head end to the distal ends of the spreader bars, but fails to teach the interconnected lures as well as the lures comprising counterweights and wings. There would be no motivation to modify Eichendorff to have these features since the hooks of Eichendorff are meant to hold food bait to attract fish instead of visual lures.
US 4794721 A to Rowe Jr, US 4893432 A to Rosengrant, US 6000166 A to Kirkpatrick, and US 4998374 A to Barnett teach bait lures connected to the distal ends of the first and second rod of various spreader bar configurations, however these lures are not directly connected to the distal ends at their head ends, and instead utilize interfering structure such as lines and loops to provide the connections.
US 9003690 B1 to Rye and US 8978289 B2 to Willis teach a closer connection between the head end of the bait lure and the distal end of a bar, however these applications fail to teach .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATELYN THANH-MAI TRUONG whose telephone number is (571)272-0023.  The examiner can normally be reached on Monday - Thursday: 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIEN DINH can be reached on (571) 272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 




/K.T.T./Examiner, Art Unit 3647                                                                                                                                                                                                        /DARREN W ARK/Primary Examiner, Art Unit 3647